           Case 1:19-cv-00101-SPB Document 1 Filed 04/10/19 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                                                 for the
                                   Western District of Pennsylvania

ROBERT REPA AND JEAN REPA,                          )
HUSBAND AND WIFE,                                   )
               Plaintiffs,                          )
                                                    )
                                                                             1:19-CV-101
                       v.                           )      Civil Action No. __________________ (Erie)
                                                    )
FRANK NAPIERKOWSKI AND                              )
HILLTRUX TANK LINES, INC.,                          )
              Defendants.                           )

                                            COMPLAINT

    AND NOW, come the Plaintiffs, Robert Repa and Jean Repa, husband and wife, by and

through their counsel Matthew J. Lager, Esquire, Adam E. Barnett, Esquire, and the law firm of

Bernard Stuczynski Barnett & Lager, PLLC, and hereby files the instant Complaint as follows:

                                           THE PARTIES

    1. Plaintiff, Robert Repa is an adult individual residing at 360 Ravine Street, Meadville,

Crawford County, Pennsylvania, 16335.

    2. Plaintiff, Jean Repa is an adult individual residing at 360 Ravine Street, Meadville, Crawford

County, Pennsylvania, 16335.

    3. Defendant, Frank Napierkowski, is an adult individual currently residing at 18164 Clarksmill

Road, Salineville, Ohio, 43945.

    4. Defendant, Hilltrux Tank Lines, Inc. (hereinafter “Hilltrux”), is an Ohio corporation,

engaged in the business, inter alia, of providing shipping and delivery services, with its principal place

of business located at 200 Rosemont Road, North Jackson, Ohio, 44451-9631.
            Case 1:19-cv-00101-SPB Document 1 Filed 04/10/19 Page 2 of 8



                                   JURISDICTION AND VENUE

    5. Plaintiffs hereby incorporate, by reference hereto, the averments contained within

Paragraphs 1 through 4, as if set forth fully herein.

    6. Jurisdiction and venue are proper in the United States District for the Western District of

Pennsylvania. This Court has original diversity jurisdiction pursuant to 28 U.S.C. § 1332 as follows:

                  a. Plaintiffs are citizens of Crawford County, Pennsylvania;

                  b. Defendant, Frank Napierkowski, is a citizen of Ohio;

                  c. Defendant, Hilltrux, is incorporated and principally located in the State of Ohio;

                     and

                  d. The amount in controversy exceeds $75,000.00, exclusive of interests and costs.

                                      FACTUAL AVERMENTS

    7. Plaintiffs hereby incorporate, by reference hereto, the averments contained within

Paragraphs 1 through 6, as if set forth fully herein.

    8. At all times material hereto, Plaintiff, Robert Repa, was a fire police officer in Cambridge

Springs, Pennsylvania.

    9. On May 2, 2017, at approximately 4:45 a.m., Mr. Repa, in the course and scope of his

capacity as a fire police officer, was directing traffic at the intersection of State Route 6 and 19 with

Kreitz Road and Zilhaver Road, in Cambridge Springs, Crawford County, Pennsylvania. Despite the

four road names, this is a four-way intersection.

    10. At the above time and place, Mr. Repa was working in an active emergency response area to

divert traffic around a major fire occurring at the historic Riverside Inn, in Cambridge Springs.

    11. At the above time and place, Defendant, Frank Napierkowski was operating a large tractor

trailer, a 2011 Western Star 4900 (hereinafter “the Napierkowski vehicle”) that was hauling an LBT

tanker trailer.



                                               Page 2 of 8
               Case 1:19-cv-00101-SPB Document 1 Filed 04/10/19 Page 3 of 8



    12. At the above time and place, Defendant, Frank Napierkowski, was negligently and carelessly

operating the Napierkowski vehicle in the southbound direction of State Route 6 and 19 in that,

while making a left-hand turn onto Zilhaver Road, Mr. Napierkowski operated his truck in such a

manner as to hit Mr. Repa, run over Mr. Repa’s legs, and knock Mr. Repa over a guardrail into a

ravine.

    13. As a direct and proximate result of the negligence and carelessness of the defendants, as set

forth more fully hereinunder, Plaintiff, Robert Repa, was injured and suffered serious and

permanent injuries and permanent impairment of bodily function including as follows:

          a. Contusions, abrasions, and lacerations to numerous parts of his body;

          b. Fracture to the right distal tibia requiring surgical correction, including open reduction

               and internal fixation with placement of a tibial plate;

          c. Fracture to the right mid-to-proximal fibula;

          d. Fracture to the posterior malleolus of the left ankle;

          e. Avulsion fracture of the anterolateral tibia of the left ankle;

          f. Nail bed injury to the right great toe;

          g. Tuft injury to the left great toe near the distal phalanx;

          h. Medial impaction of the talus on the right lower extremity;

          i.   Abrasion and wound dehiscence of the dorsum of the right foot;

          j.   Post-surgical wound dehiscence on his right leg with complications, including

               osteomyelitis and renal failure, requiring irrigation, serial debridements, a wound vac,

               including vac changes during operative procedures, bedside wound vac changes, IV

               treatment, inpatient hospitalizations at skilled care facilities and hospitals, in-home

               nursing, and skilled care at wound clinics;

          k. Permanent scarring and disfigurement;



                                                 Page 3 of 8
             Case 1:19-cv-00101-SPB Document 1 Filed 04/10/19 Page 4 of 8



        l.   Shock to the nerves and nervous system;

    14. As a direct and proximate result of the aforementioned injuries suffered by Plaintiff, Robert

Repa, he has suffered the following damages

        a. Plaintiff, Robert Repa, has suffered and will suffer great pain, suffering, inconvenience,

             mental anguish, and loss of enjoyment of life’s pleasures;

        b. Plaintiff has been and will be required to expend large sums of money for surgical and

             medical attention, including hospitalizations, therapies, surgeries, medications, pain

             management, and physicians’ services;

        c. Plaintiff has and will suffer a loss of earnings and earning capacity; and

        d. Plaintiff’s general health, strength, and viability have been impaired.

    15. At all times relevant to this action, Defendant, Frank Napierkowski, was an employee,

servant, agent, or contractor of Defendant, Hilltrux Tank Lines, Inc., and was acting within the

course and scope of his employment, servitude, agency, and/or contractual relationship when the

above incident occurred.

                                              Count I
                                 Robert Repa v. Frank Napierkowski

    16. Plaintiffs hereby incorporate, by reference hereto, the averments contained in Paragraphs 1

through 15, as if set forth fully herein.

    17. The injuries sustained by Plaintiff, Robert Repa, were a direct result of the negligence and

carelessness of the Defendant, Frank Napierkowski, as follows:

        a. Napierkowski operated his vehicle at an excessive rate of speed under the circumstances;

        b. Napierkowski failed to have his vehicle under proper and reasonable control;

        c. Napierkowski’s vehicle collided with Plaintiff, a pedestrian;

        d. Napierkowski failed to steer his vehicle in such a manner as to avoid hitting Plaintiff;




                                              Page 4 of 8
             Case 1:19-cv-00101-SPB Document 1 Filed 04/10/19 Page 5 of 8



        e. Napierkowski failed to pay proper and reasonable attention to the position of Plaintiff,

             Robert Repa, as he turned onto Zilhaver Road;

        f. Napierkowski operated his vehicle without regard for the rights, safety, and position of

             pedestrians and fire police on the road, including Plaintiff, Robert Repa;

        g. Napierkowski was operating his vehicle while excessively tired at the time of the

             collision;

        h. Napierkowski was operating his vehicle while distracted;

        i.   Napierkowski failed to operate his vehicle in a safe and proper manner;

        j.   Napierkowski failed to pass the emergency response area at a careful and prudent

             reduced speed reasonable for safely passing the emergency response area; and

        k. Napierkowski failed to comply with the laws, rules and regulations of the Pennsylvania

             Motor Vehicle Code including 75 Pa.C.S.A. § 3714 (careless driving); 75 Pa.C.S.A. § 3361

             (driving vehicle at safe speed); and 75 Pa.C.S.A § 3327 (Duty of driver in emergency

             response areas).

    WHEREFORE, Plaintiff, Robert Repa, demands judgment against Defendant, Frank

Napierkowski, in an amount in excess of seventy-five thousand dollars ($75,000.00) in compensatory

damages, plus interest, costs, and delay damages pursuant to Pa.R.C.P. 238.

    A JURY TRIAL IS HEREBY DEMANDED.

                                              Count II
                                  Jean Repa v. Frank Napierkowski

    18. Plaintiffs hereby incorporate, by reference hereto, the averments contained in Paragraphs 1

through 17, as if set forth fully herein.

    19. At all material times, Plaintiffs, Robert Repa and Jean Repa, were lawfully married as

husband and wife.




                                               Page 5 of 8
           Case 1:19-cv-00101-SPB Document 1 Filed 04/10/19 Page 6 of 8



    20. As a direct and proximate result of the above-described incident, Plaintiff, Jean Repa, has

suffered a loss of marital companionship, society, and services.

    WHEREFORE, Plaintiff, Jean Repa, demands judgment against Defendant, Frank

Napierkowski, in an amount in excess of seventy-five thousand dollars ($75,000.00) in compensatory

damages, plus interest, costs, and delay damages pursuant to Pa.R.C.P. 238.

    A JURY TRIAL IS HEREBY DEMANDED.

                                             Count III
                              Robert Repa v. Hilltrux Tank Lines, Inc.

    21. Plaintiffs hereby incorporate, by reference hereto, the averments contained in Paragraphs 1

through 20, as if set forth fully herein.

    22. The injuries sustained by Plaintiff, Robert Repa, were a direct and proximate result of the

negligence and carelessness of the Defendant, Hilltrux Tank Lines, Inc., as follows:

        a. Hilltrux failed to provide adequate and appropriate driver training to Defendant, Frank

            Napierkowski;

        b. Hilltrux failed to maintain its commercial motor vehicle in compliance with all safety

            rules, including Pennsylvania and Federal statutes, rules and regulations governing the

            operation and maintenance of vehicles, upon Pennsylvania and National roadways and

            highways;

        c. Hilltrux failed to make sure its drivers, including Defendant, Frank Napierkowski, were

            qualified to safely operate its vehicles in such a way as to not harm the public, including

            Plaintiff, Robert Repa;

        d. Hilltrux failed to supervise its drivers, including Defendant, Frank Napierkowski, to

            make sure its drivers are not operating vehicles in such a way to cause harm to the

            public, including Plaintiff, Robert Repa;




                                              Page 6 of 8
           Case 1:19-cv-00101-SPB Document 1 Filed 04/10/19 Page 7 of 8



        e. Hilltrux failed to make sure its drivers, including Defendant, Frank Napierkowski, were

            mentally, emotionally, and physically fit to operate a vehicle; and

        f. Hilltrux encourages its drivers, including Defendant, Frank Napierkowski, to make faster

            deliveries resulting in its vehicles being operated at an excessive rate of speed, increased

            distractions and other unsafe driving actions.

    23. As employer and/or contractor of Defendant, Frank Napierkowski, Hilltrux is vicariously

liable for the negligent and careless actions and/or inaction of its employee, servant, agent, and/or

contractor, Defendant, Frank Napierkowski, and for the injuries and damages caused to Plaintiffs as

a result of this incident.

    WHEREFORE, Plaintiff, Robert Repa, demands judgment against Defendant, Hilltrux Tank

Lines, Inc., in an amount in excess of seventy-five thousand dollars ($75,000.00) in compensatory

damages, plus interest, costs, and delay damages pursuant to Pa.R.C.P. 238.

    A JURY TRIAL IS HEREBY DEMANDED.

                                             Count IV
                               Jean Repa v. Hilltrux Tank Lines, Inc.

    24. Plaintiffs hereby incorporate, by reference hereto, the averments contained in Paragraphs 1

through 23, as if set forth fully herein.

    25. At all material times, Plaintiffs, Robert Repa and Jean Repa, were lawfully married as

husband and wife.

    26. As a direct and proximate result of the above-described incident, Plaintiff, Jean Repa, has

suffered a loss of marital companionship, society, and services.

    WHEREFORE, Plaintiff, Jean Repa, demands judgment against Defendant, Hilltrux Tank

Lines, Inc., in an amount in excess of seventy-five thousand dollars ($75,000.00) in compensatory

damages, plus interest, costs, and delay damages pursuant to Pa.R.C.P. 238.

    A JURY TRIAL IS HEREBY DEMANDED.


                                              Page 7 of 8
Case 1:19-cv-00101-SPB Document 1 Filed 04/10/19 Page 8 of 8




                           Respectfully submitted


                           /s/ Matthew J. Lager
                           Matthew J. Lager
                           Pennsylvania Attorney ID: 314162
                           BERNARD STUCZYNSKI BARNETT & LAGER, PLLC
                           234 West Sixth Street
                           Erie, Pennsylvania 16507-1319
                           matt@erieinjury.com
                           814.452.6232
                           Fax 814.454.7488


                           /s/ Adam E. Barnett
                           Adam E. Barnett
                           Pennsylvania Attorney ID: 203865
                           BERNARD STUCZYNSKI BARNETT & LAGER, PLLC
                           234 West Sixth Street
                           Erie, Pennsylvania 16507-1319
                           adam@erieinjury.com
                           814.452.6232
                           Fax 814.454.7488

                           Attorneys for Plaintiffs
                           Robert Repa and Jean Repa




                         Page 8 of 8
